Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 20, 2017

                                      No. 04-17-00235-CV

                                  Yolanda Jaime BERRELEZ,
                                           Appellant

                                                 v.

                             MESQUITE LOGISTICS USA, INC.,
                                       Appellee

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 14-10-12408-DCV
                            Honorable Ron Carr, Judge Presiding


                                         ORDER
        On June 8, 2017, this court notified court reporter Susan Villanueva that the reporter’s
record was late and she must file a notification of late record by June 19, 2017, or the reporter’s
record not later than July 10, 2017. See id. R. 37.3(a)(1). To date, this court has not received a
notification of late record and the reporter’s record has not been filed.
        We ORDER court reporter Susan Villanueva to file the reporter’s record in this court not
later than FIFTEEN DAYS from the date of this order. See id. R. 35.3(c).
       If the reporter’s record is not filed as ordered, a show cause order shall issue directing
Susan Villanueva to appear on a day certain and show cause why he should not be held in
contempt for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE
ANN. § 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more than
$500 or confinement in the county jail for not more than six months, or both such a fine and
confinement in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting
the court’s previous action holding a court reporter in contempt for “repeatedly fail[ing] to
prepare and file the record” and “order[ing] him incarcerated . . . until the record was finished”).
        We direct the clerk of this court to cause a copy of this order to be served on Susan
Villanueva by certified mail, return receipt requested, with delivery restricted to addressee only,
or give other personal notice of this order with proof of delivery.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.


                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk